Title: To James Madison from Valentin de Foronda, 1 February 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mío:
Philada 1. de Febrero de 1808.

Tengo la honra de poner en noticia de V.S. que el Comandante General de las Provincias ínternas Dn. Nemesio Salcedo me envía una cuenta muy detallada des los gastos que resultaron de la entrada de la Partída del teniente Píke en los Dominios del Rey mi Amo, à fin de que pida su reembolso à estos Estados.  Estos gastos ascienden à 21.635, ps. 5 rs. 7. granos.  Entre ellos se vé la partida de 105. ps. 2. rs. Con que se secorrió la partida de Píke.
V.S. sabe mejor que yo, que es un axioma íncontrastable, que el que causa gastos no debíendo causarlos, debe responder de ellos.  La partida del teniente Píke entró en un territorio en que no debía haber entrado: esta partida servia à estos Estados: luego ellos deben reíntegrar los desembolsos que han causado.
Se me dirá que erró el camino el Seňor Píke: sea en hora buena: pero su equivocacíon no fue efecto del Gobierno Espaňol; asi no debe cargarse con unos gastos de que no ha sido Autor, y sí estos Estados, como que la partida comandada por el Seňor Píke les pertenecía.
No dudo pues de los principios justos que dirijen à su Excella. el Seňor Presidente que dará la orden de que se ponga à mi disposícion dha cantidad, estando yo pronto á remitir la cuenta índividual de gastos, que consta de 7. plíegos, y que quedan en mis manos.  V.S. verá por ella que solo se carga à dos Enfermos Pr. 75. días, 37.$. 4.rs.  Esto expongo por una prueba de la moderacion con que está hecha la cuenta.  Dios gue. à V.S. ms. as.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

